DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 16-41 are pending. The amendment filed on 07/26/2021 has been entered. Claims 21-40 are withdrawn.
Claims 1-14, 16-20, 41 are under consideration.
Priority
The instant application accorded priority is 01/23/2020. 
Specification
The disclosure is objected to because in page 56 of the specification contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.
Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement, 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a} states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Withdrawn/Claim Objections/Necessitated by Amendment
Claim 1 objected to because the abbreviation “MCT4” for mono-carboxylate transporter 4 protein should be spelled out upon first use is withdrawn in view of Applicant’s amendment. 
Maintained /Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4, remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For clarity of the record this rejection is corrected by citing the correct heading “Claim Rejections - 35 USC § 112(b)” while in the body of the rejection correctly cited 112(b) rejection.
Claim 4 recites the phrase “intermembrane fusion” in line 2. It is not clear what applicant intended to cover by the recitation “intermembrane fusion” rendering the claim indefinite. Neither the art nor the specification provides the metes and bounds of “intermembrane fusion” lipids.
In view of the specification limited to metabolism of fatty acids is shared between mitochondrial matrix and cytoplasm that shorter fatty acids can diffuse into the mitochondrion. However, longer fatty acids are reacted with coenzyme A to become esterified as a fatty acyl-CoA. This complex is carried into the intermembrane space, but must be back-converted to acyl-CoA to cross the inner mitochondrial membrane and gain access to the enzymatically active matrix [0173].  Thus the metes and bounds of the claimed “intermembrane fusion” lipids 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.
Response to arguments
Applicants argue membranes are well known in the art as bounding cells and/or organelles. Fusion has the plain meaning of joining together, as opposed to fission, separation. The prefix "inter-"caries its accepted English meaning - between, as in interscholastic, interstate, international, intercity, interoffice, interdepartment, interlocution, intercellular, .... The term in the application is consistent with accepted and expected meaning in the English language and therefore is not properly considered as rising an indefiniteness issue. As additional support Applicant refers the Examiner and/or one of relevant skill in the art to the present application. See, e.g., page 17: "The envelope of virus particles is acquired from the plasma membrane of the cell surface, Golgi apparatus, and/or endoplasmic reticulum (ER) by budding off these membranes. . . . After transportation of the virus to late endosomes, low-pH-dependent conformation change of hemagglutinin induces membrane fusion of the viral envelope with the endosomal membrane." The viral envelope is one species of membrane. Thus fusion of the viral envelope (a membranous structure) with an endosomal membrane is properly understood as fusion between membranes, that is one form of inter-membrane fusion. Applicant references another plain example found at page 22: "The viral membrane fuses with 
In response, first, none of the prefix "inter-"caries its accepted English meaning - between, as in interscholastic, interstate, international, intercity, interoffice, interdepartment, interlocution, intercellular refer to define the metes and bounds of the claimed term “intermediate fusion” lipids. Second, the specification at page 15 regarding the envelope of virus particles is acquired from the plasma membrane of the cell surface, Golgi apparatus, and/or endoplasmic reticulum (ER) by budding off these membranes does not define the metes and bounds or refer to define the claimed term “intermediate fusion” lipids. Third, a quick glance at the web using duckduckgo brings up many examples of "intermembrane" all definitions on the first page gave the meaning as "between membranes" does not define the bounds or refer to define the claimed term “intermediate fusion” lipids. Thus the rejection for claim 4 is maintained
Claim 13, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, recites the term “fab’2” is withdrawn in view of Applicant’s arguments that the term “fab’2” is well known in the immunology field as an accepted term for the well-known term F(ab)’2. Thus the rejection of claim 13 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 16-20 remain rejected and also apply to newly added claim 41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For the record the rejection is reiterated below.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 48 USPQ2d 1398. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:

MPEP § 2168 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." Furthermore, the courts have also held that possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
Finally in the en banc decision of Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) at 1174, the court reaffirmed CAFC court decisions of the past by reiterating the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification. Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).”
Claim 1 reads on a genus of a) a heat sensitive domain; b) a pH sensitive domain; and c) a domain capable of binding MCT4 function with a functional requirement of the peptide domains to destroy lactate excreting hypeproliferative cells. There is no specific structural requirement for a) a heat sensitive domain; b) a pH sensitive domain; and c) a domain capable of binding MCT4 beyond the required function.
The claims embrace a larger genus of a vector comprised of a) a large genus of heat sensitive domain structural protein b) a large genus of pH sensitive domain proteins c) a large genus of domain capable of binding MCT4 which are not described in the specification. In this case, there is uncertainty as to what domains, what amino acids and what structures of the protein are required to mediate the recited function. As well, the lack of characterization of the domains does not allow one to provide modeling based upon these known structures such that the functional domains currently known could be used to access ff. This lack of unifying properties as well as lack of characterization of the proteins exacerbates the unpredictability of identifying the broad genus of amino acids in the face of missing structural requirements, there exist a large genus of sequences comprising any number of non-functionally as well as functionally active fragments that do not affect the instant invention.
Further claim 4, requires that the heat sensitive domain comprises lipids whose intermediate fusion increases as a function of temperature but fail to describe what the peptide is fused to.
Claim 7, requires that the pH sensitive domain comprises lipids with increased plasma membrane fusion as [H+] increases but fail to describe what structure the lipid is fused to.
Claim 8, requires the domain capable of binding MCT4 comprises an intact or fragment of an anti-MCT4 binding protein which encompasses genera without any specific structure. The required function of the binding can be achieved in any form, no specific structure is required. There exist a large genus of sequences comprising any number of non-functionally as well as functionally active fragments.
Further claim 10, requires an antibody fragment but does not require any specific structure or function for this antibody fragment polypeptide. 
Further claim 12, requires said antibody fragment comprises a fab fragment but does not require any specific structure or function for this fab fragment polypeptide.
Further claim 13, requires said antibody fragment comprises a fab’2 fragment but does not require any specific structure or function for this fab2’ fragment polypeptide.
The scope of the claim is so broad and reads on so many possible genera that it is clear that the specification fails to describe all of the possible means of achieving the response linked to its function.
The claims do not require any sequence domain or that they possess any particular conserved structure or other disclosed distinguishing features. Therefore, the genera are merely defined by function and the instant specification fails to describe the full genera of the possible domains that are encompassed by these claims. There is no structural requirement for the claimed genus of domain variants beyond function.
It is noted that the genus encompassing instant claims is extremely large and variant. There is no structural requirement for the claimed domain variants beyond function.
The specification provides for instance, proteins that have both a GPI anchor and a trans-membrane domain have been identified, in which the GPI anchor could be raft associated with the trans-membrane domain facing the non-raft bilayer. Another such protein is the influenza virus M2 protein, which seems to occupy the perimeter of the raft domain that forms when the virus buds from the plasma membrane. N-Ras has also been proposed to act as a linactant in the cytosolic leaflet of a raft (page 15 last paragraph). For example, influenza viral protein NS1 serves to bind viral RNA with its RNA binding domain to shield it from contacting ssRNA sensitive TLRs and retinoic acid inducible gene-| (RIGI) a protein recognizing dsRNA including looped ssRNAs that complementarily bind (p 25).
However, there is no support provided that the applicants have envisioned all of the possible domain and antibody variants encompasses by these functional requirements of the instant claims. Applicants have provided only a minimal number of representative species of said large and variable genus, those having influenza viral protein NS1 serves to bind viral RNA with its RNA binding domain to shield it from contacting ssRNA sensitive TLRs and retinoic acid inducible gene-I (RIGI) a protein recognizing dsRNA including looped ssRNAs that complementarily bind. These, however, are not represented of the extremely large, varied and unpredictable genus of claimed domain polypeptides and therefore, there is insufficient written description said genus, broadly encompassed by the claimed invention at the time the invention was made.
The claims embrace a vector comprised of a) a large genus of a nucleic acid encoding a heat sensitive domain proteins b) a large genus of a nucleic acid encoding a pH sensitive domain proteins c) a large genus of a nucleic acid encoding a domain capable of binding MCT4 protein which are not described in the specification. Neither the specification nor the prior art discloses any definitive relationship between protein function and identity at the nucleotide level. The specification does not describe a single species of a vector with a nucleic acid that encodes a functional protein engineered to destroy lactate excreting hyperproliferative enzymes.
While one of skill in the art can readily envision numerable species of nucleic acid sequences to a reference nucleotide sequence and that encode a polypeptide at least a given % identity to a recited reference amino acid sequence, one cannot envision which of these also encode a polypeptide with a specified activity. The fact remains that the actual nucleic acid sequences which encode a protein with a particular activity or the actual amino acid sequences of such a protein cannot be envisioned any better when the possible choices are narrowed from all possible sequences to all possible sequences with an arbitrary structural relationship with a known functional sequence. For example, if one skilled in the art were to make a synthetic nucleotide sequence that encoded a polypeptide with 90% identity to the 
In the instant case, the only factors present in the claims are a recitation of prospective activity or function. There is not even identification of any particular portion of the structure that must be conserved for said activity except its function. The specification does not provide a complete structure of all possible forms of the claims domains and antibody fragments and variants and fails to provide a representative number of species for any genera. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genera of domain and antibody variants of polypeptides.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide written description of the claimed genus. The skilled artisan cannot envision the detailed structure of the encompassed domains, fragments and variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The product itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgeninc. v.Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Gath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of domains and antibody fragments based upon the lack of disclosure. Accordingly, Applicants have not adequately disclosed the relevant identifying characteristics of a representative number of species within the claimed genus.

Response to arguments
To the extent Applicants arguments are combined with the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement as set forth below accordingly the response is combined (see below).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 
The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-14, 16-20, remain rejected and also apply to newly added claims 41under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding the newly added limitation “through selective culture” to claims 5-6, and newly added claim 41, wherein said virus is engineered using selective culture, lacks a description of the critical structural elements required for the function of a genus of a) a heat sensitive domain; b) a pH sensitive domain; and c) a domain capable of binding MCT4 function with a functional requirement of the peptide domains to destroy lactate excreting hypeproliferative cells. A selective culture does not have any effect on the structure of a vector engineered to destroy lactate excreting hyperproliferative cells deemed functional for the claimed domains.  
For the record the rejection is reiterated below.

The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W)hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant's claims are not enabled.
It is noted that claims 1-20 are directed to a pharmaceutical vector engineered to destroy lactate excreting hypeproliferative cells for the intended use to destroy lactate excreting hypeproliferative cells comprising the vector of the invention. In the instant case, the specification describes the vector of the invention in using the pH/heat signature as a delivery adjunct increases targeted killing effectiveness by improving the cell killer vector targeting with a protein capable of binding MCT4 (p 2 1* paragraph); and use of the vector of the present invention in for example, a virus, e.g., a DNA or RNA virus can be engineered to deliver a therapy to the target cell's interior. In the example of a reovirus, the activated ras oncogene renders the cell more prone to infection by a virus since the activated Ras system deactivates a cell's antiviral defenses of treatment of metabolic diseases (p 13 2" paragraph). Therefore, instant claims have been interpreted as a vector construct comprising a protein vector or a nucleic acid vector encoding the claimed proteins intended to be used to treat metabolic diseases.
Nature of the Invention. The claims are directed a pharmaceutical vector engineered to destroy lactate excreting hypeproliferative cells, said vector comprising; a) a heat sensitive domain; b) a pH sensitive domain; and c) a domain capable of binding MCT4. Specific embodiments limit the claims wherein said hyperproliferative cells comprise pre-cancerous cells; wherein said domain capable of binding MCT4 comprises an intact or fragment of an ant-MCT4 binding protein, wherein a virus comprises said heal sensitive domain, wherein a virus comprises said heat sensitive domain, wherein said domain capable of binding MCT4 is present in a viral membrane.
Breadth of the claims. The claims broadly encompass (i) any protein vector and (ii) any nucleic acid vector encoding the proteins having a heat sensitive domain, a pH sensitive domain protein, and a domain capable of binding MCT4 for the intended use to treat metabolic diseases.
Applicant as defined by the claim fails to correlate reasonably with the scope of enabling disclosure set forth in the specification for the following reasons. The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein with the positions within the protein’s sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequences are critical to the protein’s structure/function relationship, such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.
Guidance of the Specification/The Existence of Working Examples. The specification provides for instance, proteins that have both a GPI anchor and a trans-membrane domain have been identified, in which the GPI anchor could be raft associated with the transmembrane domain facing the non-raft bilayer. Another such protein is the influenza virus M2 protein, which seems to occupy the perimeter of the raft domain that forms when the virus buds from the plasma membrane. N-Ras has also been proposed to act as a linactant in the cytosolic leaflet of a raft (page 15 last paragraph). For example, influenza viral protein NS1 serves to bind viral RNA with its RNA binding domain to shield it from contacting ssRNA sensitive TLRs and retinoic acid inducible gene-I (RIGI) a protein recognizing dsRNA including looped ssRNAs that complementarily bind (p 25).
State of the Art/Predictability of the Art. However, the specification provides no guidance with regard to the biological activity of the claimed vector protein or any nucleic acid encoding a protein for heat sensitive domain, a pH sensitive domain, a domain capable of binding MCT4 having to destroy lactate excreting hyperproliferative activity. Thus, one of skill in the art, would not know how to make and use these vectors. To this end, the specification does not provide guidance for any particular biological activity for the claimed vectors, other than the anticipated lack of how to make and lack of the intended use of the vectors. The enablement provided is not commensurate in scope with the claims due to the extremely large number of proteins and nucleic acids encoding proteins of unknown structure or function recited in the claims as well as the lack of information regarding the structural elements in the polynucleotide encoding a heat sensitive domain protein or any nucleic acid encoding, a pH sensitive domain protein, a domain capable of binding MCT4 protein or the proteins of said domains which are required and those which can be modified to obtain the extremely large number of variant sequences claimed having to destroy lactate excreting hypeproliferative activity. Furthermore, since there is either no structural or functional limitation associated with the claimed genus of nucleic acids and proteins, and the specification provides no correlation between the structures disclosed and having to destroy lactate excreting hypeproliferative activity, the genus encompasses nucleic acids and proteins which the skilled artisan would not know how to make and/or use as their structure or function is unknown.
In the instant case, the specification fails to disclose the protein domains and the nucleic acids encoding the domains.
The breadth of the claims and the quantity of experimentation needed:
The nucleotide sequence of the coding region of a polynucleotide encoding a protein determines the structural and functional properties of that protein. In the instant case, neither the specification nor the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any nucleic acid encoding a polypeptide having the same biological function as that to destroy lactate excreting hypeproliferative activity. In addition, the art does not provide any teaching or guidance as to (1) which nucleotides in the polynucleotide of a heat sensitive domain, a pH sensitive domain and a domain capable of binding MCT4 can be modified and which ones are conserved such that one of skill in the art can make a genus of recited encoding protein domains with the same biological activity as that of the a heat sensitive domain protein, pH sensitive domain protein and a domain capable of binding MCT4 of the breadth of domains to structural modifications and the extent of such claimed biological activity. Therefore, reasonable correlation must exist between the scope of the claims and scope of enablement set forth and it cannot be predicted from the disclosure how to make and use the nucleic acid(s) that encode protein variants of a heat sensitive domain, a pH sensitive domain and a domain capable of binding MCT4.
(2) The specification fails to teach what deletions/insertions or substitutions of the disclosed sequence would be tolerated in order to allow a heat sensitive domain, a pH sensitive domain and a domain capable of binding MCT4 to function as claimed. While it is known that many amino acid substitutions are possible, in any given protein, the position 
The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity.
Due to the large quantity of experimentation necessary to generate the indefinite number of vectors comprising a heat sensitive domain, a pH sensitive domain and a domain capable of binding MCT4 recited in the claims and the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity, the absence of working examples directed to same, the complex nature of invention, the state of prior art which establishes unpredictability of the effects of mutation or changing one amino acid on protein structure and function, and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
The guidance provided in the specification clearly indicates that the only intended use for this invention is to treat metabolic diseases which falls into the realm of gene therapy; however, this intended use is not enabled. This is particularly important since prior to instant invention, the state of the art effectively summarized by the references of Kaiser (Science, 317, 2007, 580) describes progress and failures in achieving desired effects after gene therapy (see entire article and Kaiser et al, para 580, col. 3, para. 2), suggesting vector targeting in vivo to be unpredictable and inefficient. 
Due to the large quantity of experimentation necessary to generate the indefinite number of vectors comprising a heat sensitive domain, a pH sensitive domain and a domain capable of binding MCT4 recited in the claims and screen same for activity, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity, the absence of working examples directed to same, the complex nature of invention, the state of prior art which establishes unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Response to arguments
1)	Applicants argue building versions of a vector with at least the three domains is described in the specification. A domain capable of binding MCT4 is but one element in a multi-element claim. Indeed micro RNAs with identifiable sequence scan be used to inhibit MCT4 expression and therefore endline functions in a cell, but such RNA would not be required to have binding capacity for MCT4, whose activity is targeted for reduction. Several pyrazole and Application No.: 16/041,785 Attorney Docket: VIA-1815commercially and in all likelihood many others could be developed with additional commercial incentive requires an inventor to give up vast scope of invention. If Applicant had, for example, listed the antibodies he could find in supply catalogues, equivalent molecules in the pipeline or in private use would avoid infringement when featured as a component element in the present invention. Applicant is not claiming any single claim element per se but rather a combination of elements heretofore not known in the art. The paragraph bridging pages 5 and 6 of the Office action demonstrates clear misreading of the claim 1 and/or patent law. The paragraph states: "Claim 1 reads on a genus of a) a heat sensitive domain." Claim 1 does no such thing. Claim 1 reads on a genus of a) a heat sensitive domain in a combination with at least two complementary domains. Similar considerations pertain to "b) a heat sensitive domain", and c) a domain capable of binding MCT4". The closing phrase of this erroneous sentence: "function with a functional requirement of the peptide domains to destroy lactate excreting hyperproliferative cells" is also a misreading of the claim and/or patent law. The Examiner has introduced a limitation into the claimed invention that is not apparent in the claim language or teachings in the disclosure. The Examiner is requested to identify which portions of the specification (including claims) are the source of reading such additional limitations onto the claimed invention. When such language is specifically identified Applicant expects to be enabled to explain away the Examiner's misinterpretation(s). Applicant’s arguments have been fully considered but are not persuasive.
In response, it should be note that in analyzing whether the written description requirement is met for the genus claim, it is determined whether a representative number of numerous micro RNAs species not even one micro RNA species conserved all across all species of micro RNA because one species does not represent all species, thus does not represent the genus of micro RNA species. The specification does not identify any shared sequence of structural element that imparts to destroy lactate excreting hypeproliferative cells across the genus of heat sensitive domain or pH sensitive domain and a domain capable of binding MCT4. The genus of heat sensitive domain or pH sensitive domain and a domain capable of binding MCT4 is extremely large due binding properties of individual heat sensitive domains or pH sensitive domains or a domain capable of binding MCT4 are not the same and do not contain any particular sequence or structural motifs which correlate with binding MCT4 to destroy lactate excreting hyperproliferative cells.
  Applicants failed to describe even a single species of several pyrazole and indazole scaffold molecules are known to bind MCT4 while retaining the structure/function of binding MCT4 in a vector and still retain ability to destroy lactate excreting hypeproliferative cells as required in instant claim 1 due to the binding properties of each individual heat and pH sensitive domain and capable of binding to MCT4 are unique. While a number of different heat and pH sensitive domain can bind to the same MCT4 are not the same and do not contain any particular sequence or structural motifs which correlate with binding MCT4. The specification fails to provide sufficient written description for any “motif” present in a heat sensitive domain or pH sensitive domain for a large genus of domain capable of binding MCT4.


2)	Applicants argue in claim 7, the vector of claim 1, wherein said pH sensitive domain comprises lipids with increased plasma membrane fusion as [H+] increases 10the claim is clear in specifying that plasma membrane fusion means fusion to or with a plasma membrane. The Examiner is invited to suggest language believed to clarify any misinterpretation. Applicant’s arguments have been fully considered but are not persuasive.
In response, the specification fails to provide sufficient written description of the vast genus of pH sensitive domains fused to a large genus of plasma cell membranes due to conformational membrane changes due to pH changes as the [H+] increases and still retain to destroy lactate excreting hypeproliferative cells due to a large genus of pH sensitive domains to fuse to large genus of plasma cell membranes due to combinatorial diversity.
3)	Applicants argue with respect to claim 8, MCT4 binding proteins are known in the art with many examples available commercially. Any of these or equivalents thereof fall under the clear written description of the description and claims. The Examiner seems to agree that the genus includes a large number of proteins. With regard to non-functionally active fragments, the claims to not describe non-functionally active fragments as relevant to meeting the required functions. Although no issue of enablement was raised here in this regard, in the interest of expediting prosecution and allowance Applicants wishes to point out that the skilled artisan would not require undue experimentation to wean out the non-functional fragments. Applicants’ arguments have been fully considered but are not persuasive.
In response, regarding written description the specification fails to provide sufficient written description for the large genus of fragment of anti-MCT4 binding protein domains capable of binding MCT4 due to the vast genus fragments capable or either increasing or 
Examiner’s note: Should applicant provide evidence and/or declaration of no critical fragments have known specific function then are enabled for the fragments with the specific function but not all functions because the claim reads on all functions of fragment of anti-MCT4 binding protein domains before the effective filing of instant application, instant rejection may be overcome pending further consideration.
4)	Applicants argue with respect to claim 10, the allegation that the recitation of antibody fragment does not require any specific structure or function demonstrates an ignorance of 35 U.S.C. §112(d): Reference in Dependent Forms.-Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. Applying patent law, the function of said fragment relates to MCT4 binding capability and the structure is an antibody fragment having such capability. Applicant’s arguments have been fully considered but are not persuasive.
In response, 35 U.S.C. §112(d) is not related into instant 35 U.S.C. 112(a) rejection for written description.
5)	Applicants argue that with reference to claims 12 and 13, Applicant respectfully submits that these allegations are clearly erroneous to one with even minor familiarity with antibody structure. The antigen binding fragment (fab) has the specific structure of comprising antigen recognizing portions of the heavy and light chains. Papain digestion of an antibody results in two fab fragments and an fc fragment. The fab is considered as a variable region since antibody structure must be able to recognize a multiplicity of antigen targets have the same antigen recognizing sequences. The fc or constant fragment is a base (connecting support) for two copies of the antigen binding or ab regions. Pepsin diApplication No.: 16/041,785 Attorney Docket: VIA-1815gestion cleaves the 
In response, Applicants arguments are not related to instant rejection under 35 USC 112(a) written description.
6)	Applicants argue the Office action alleges that the specification fails to describe to one skilled in the art how to make and use the claimed invention. However, the Office action provides no sequence data to Applicant so that he might demonstrate otherwise. Applicant respectively submits that predictive software, often in conjunction with machine learning - artificial intelligent has and continues to lend a significant degree of predictability to protein structure from a sequence. See, for example, UW Medicine Newsroom, Wikipedia, and Software wiki. Applicant’s arguments have been fully considered but are not persuasive.
In response, as discussed in the rejection of the claims for lack of written description above, the claims broadly recite “a pharmaceutical vector engineered to destroy lactate excreting hyperproliferative cells, said vector comprising; a) a heat sensitive domain; b) a pH sensitive domain; and c) a domain capable of binding MCT4 beyond the required function. Certain claims further limit, wherein said domain capable of binding MCT4 comprises an intact or fragment of anti-MCT4 binding protein. The narrowest claims 10-14 recites, wherein said fragment of an anti-MCT4 binding protein comprises an antibody wherein said antibody fragment comprises a fab”2 fragment that recognized MCT4, wherein said vector is a virus. Claims 16-20 further limit wherein said domain capable of binding MCT4 is present in a viral membrane, further limitation is present in a viral membrane, further limitation comprising at least one surface protein selected to facilitate traversing the blood brain barrier (claim 20).    
However, the guidance provided in the specification clearly indicates that the only intended use for this invention is to treat metabolic diseases which falls into the realm of gene therapy; however, this intended use is not enabled. This is particularly important since prior to Kaiser (Science, 317, 2007, 580) describes progress and failures in achieving desired effects after gene therapy (see entire article and Kaiser et al, para 580, col. 3, para. 2), suggesting vector targeting in vivo to be unpredictable and inefficient. 
Ultimately, applicant is reminded that in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soil, 97 F.2d 623, 38 USPQ 189 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 166 USPQ 18 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 27 USPQ2d 1510 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work. In re Dreshfield, 110 F.2d 235, 45 USPQ 36 (CCPA 1940), gives this general rule: "It is well settled that in cases involving chemicals and chemical compounds, which differ radically in their properties it must appear in an applicant's specification either by the enumeration of a sufficient number of the members of a group or by other appropriate language, that the chemicals or chemical combinations included in the claims are capable of accomplishing the desired result."
7)	Applicants argue the vectors featured in the present invention are obtainable using highly predicable tools of art. For example, with respect to nucleic acids, the melting temperatures (availability for complementary or other binding) have been accurately predictable for at least three decades. The ability to engineer or mutate virus encoded structures yielding predictable results derives from accepted Darwinian theory, selection for traits where the "fittest" survive. Such process has been known for well over a century. Proteins binding an MCT4 protein are known in the art. A skilled artisan wishing to adapt such binding protein has software tools and experience teaching which portions of MCT4 are exposed for binding. Predictive 13 Application No.: 16/041,785 Attorney Docket: VIA-1815the controversies involved in discussions of the gain of function research in the context of CoVid that may or may not have taken place around 2014.  Where the deletions/insertions mentioned in Office action paragraph (2) are relevant to the claims is not clear. Please identify the disclosed sequences that are proposed for modification so that his rejection can be understood and properly traversed. Applicant’s arguments have been fully considered but are not persuasive.

In the instant case to the claimed invention, the specification fails to provide any guidance with respect to use of functional domains would work in the large genus of a vector comprised of a) a large genus of heat sensitive domains of structural protein b) a large genus of pH sensitive domains of proteins c) a large genus of domain capable of binding MCT4. The specification fails to describe a vector even with at least one species of a domain capable of binding MCT4 which is one element in a multi-element claim. The claims 5 and 6 as amended to rely on selective culture does not provide and effect to a large genus of a vector, or to a large genus of a DNA vector or to a large genus of a protein vector or to a large genus of an RNA vector. Applicants have failed to provide an adequate written description for the numerous micro RNAs species not even one micro RNA species conserved all across all species of micro RNA because one species does not represent all species, thus does not represent the genus of micro RNA species. Thus, claimed invention as a whole is not adequately described if the claims Pfaffv. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998). Thus, it is concluded that the written description requirement is not satisfied for the claimed genus and clearly applicant has not describe any such domain and the intended enabled use.
General guidance is given regarding how to make and test domain fragments of any protein.  The scope of the patent protection sought by Applicant as defined by the claim fails to correlate reasonably with the scope of enabling disclosure set forth in the specification for the following reasons.  The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein with the positions within the protein’s sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequences are critical to the protein’s structure/function relationship, such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  Particular regions may also be critical determinants of a) a heat sensitive domain; b) a pH sensitive domain; and c) a domain capable of binding MCT4, wherein said domain capable of binding MCT4 comprises an intact or fragment of anti-MCT4 binding protein. Applicant has provided no guidance beyond the mere presentation of the ability to engineer or mutate virus encoded structures yielding predictable results derives from accepted Darwinian theory, selection for traits where the "fittest" survive. Such process has been known for well over a century. Proteins binding an MCT4 protein are known in the art. A skilled artisan wishing to adapt such binding protein has software tools and this is not adequate guidance as to the nature of active domain sequences that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  Even if an active or binding site for wishing to adapt such binding protein has software tools and experience teaching which portions of MCT4 are exposed for binding were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity.  Due to the large quantity of experimentation necessary to generate the infinite number of domains recited in the claims, the lack of direction/guidance presented in the specification regarding which structural domain features are required to provide domain activity, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full breadth.
Application No.: 16/041,785 Attorney Docket: VIA-1815ApplicnaaAthe Office action alleges the claims require a practitioner to generate an indefinite number of vectors in order to practice the claimed invention. Case law is worried that, for example, a person making a molecule with no apparent molecular similarity to a claimed, e.g., COX2 binding molecule might be caught in an infringement even in cases where, the COX2 as an example was not the primary target. With regard to the comment relating to lack of guidance regarding which structural features are required, Applicant responds saying the only structure required is a vector having the claimed elements. Multiple choices are described in the 
In response, it is noted that claims 1-20 are directed to a pharmaceutical vector engineered to destroy lactate excreting hypeproliferative cells for the intended use to destroy lactate excreting hypeproliferative cells comprising the vector of the invention. In the instant case, the specification describes the vector of the invention in using the pH/heat signature as a delivery adjunct increases targeted killing effectiveness by improving the cell killer vector targeting with a protein capable of binding MCT4); and use of the vector of the present invention in for example, a virus, e.g., a DNA or RNA virus can be engineered to deliver a therapy to the target cell's interior. In the example of a reovirus, the activated ras oncogene renders the cell more prone to infection by a virus since the activated Ras system deactivates a cell's antiviral defenses of treatment of metabolic diseases (p 13 2" paragraph). Therefore, instant claims have been interpreted as a vector construct comprising a protein vector or a nucleic acid vector encoding the claimed proteins intended to be used to treat metabolic diseases. As discussed above. The fact remains that the actual nucleic acid sequences which encode a protein with a particular activity or the actual amino acid sequences of such a protein cannot be envisioned any better when the possible choices are narrowed from all possible sequences to all possible sequences with an arbitrary structural relationship with a known functional sequence. For example, if one skilled in the art were to make a synthetic nucleotide sequence that encoded a polypeptide with 90% identity to the reference amino acid sequence, he would be no more able to say whether it encoded a heat sensitive domain, a pH sensitive domain and a domain capable of binding MCT4 than if the nucleotide sequence encoded a polypeptide that was only 
In the instant case, the only factors present in the claims are a recitation of prospective activity or function. There is not even identification of any particular portion of the structure that must be conserved for said activity except its function. The specification does not provide a complete structure of all possible forms of the claims domains and antibody fragments and variants and fails to provide a representative number of species for any genera. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genera of domain and antibody variants of polypeptides.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.Examiner interviews are available 




Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632